The Attorney General of Texas

IIM MATlOX
                                                  December 31, 1985
ittomry General


                              Ilonorablc Benjamin Curesti,            Jr.               opinion       lo.   m-412
                              Cameron County Attorney
                              9lb E. Barrieon       Street            *                 RC:     V h e tb er   l    "camin   nite'
                              Bromsv~lle,     texaa      78520                          rpooaored by          l school dletrlct
                                                                                        would violate           tbc Penal Code
                                                                                        prohibItlone          against gambling

714 Ju~sO% Suila 700          Daar Mr. Eurceti:
Dnllu. TX 7929249m
2lu742d944
                                    Tov ask vbat’hsr a ‘camho ulte” epooeorad by a school           dletrlet
                              vould violate   the Taxer Panel Code prohibitioae    l~a inet  gambling.     The
                              “ceelno nita" d+e,::ribed in your letter    vi11 be pert of l sradrution
                              function   in vhlch   aacb studant  vfll  be given a met 6mount of play
                              money to uee at qxrlourtablae vharc cards or other games of chance
                              are to be played.    At l preset time, the gamer vill     cloea and the play
1001 Trrnh SUN* IQ)
                              money vi11 be ueal l    itbar to bid In an auction    for donated prizer or
140urlon. TX. 77002.3111      to eater lotteries    for donated prize*.    lo charge vlll be made to any
7132239d99                    student,    aa an rdmirrlon fee or othervine,      for taklag part in the
                               “casino   nite.'

 W5 8robdwny. Suit* 312
                                     Baeed .011 these factr,    you lnk saver&l  qucctione   6bout rpecific
 Luoeock, m 794015179
 9ou747.9239
                               prwlefoor    of tbe feue      Penal Code regardins gerbllog.     All of your
                               queetione, bovevm,      relate     either to the   elawnte    of or to the
                               defanrce to the cr:Y~minaloffmne of gambling.        Tba offenee of gambling
 4wa w. tmtn. sdt* s           ie met fortb in lo c tio11.02 n of tbe Paoal Cede:
 McAlhn, Ix 78901.1999
 91-7
                                            (a)     A person comite            an offense      if    be:

 200M6lrl
       ?lu8.8ullrroe                                  ('1:) ukee   bet oo the perthl
                                                                       a                or final
 kn *ntodo, TX 792052797.                         reexAt  of a ga8e or contact or on the parfor-
 91aa94191
                                                  maam of a participant              in a gama or eontert;

  An Equal ooporluniw                                 W       ulcer       a   bet on     tbe        remit     of    any
  Ammalk6    Acllon Employu                       pol*t:Lul     oomiaatioo,          6ppointment. or election
                                                  or :m tbe degree of                lu c c eee of en9 nominee,
                                                  lppobmtaa. or candidate;-            or

                                                      (3’) plate and beta for umey or other                        thin&
                                                  of
                                                  --- value  at any game plqed    w%tb urde,                       dice,
                                                  OT b6:Lle.    (Emph6eie addid).




                                                                       p.     1884
      ______---_        ---,        c--   __----_,            --_      --.-        _         ,-..     ---,




’ ,




                   The tam 5et.”                      em used in this                  section,              is daflned     la   rection
      47.01         aa follove:

                               (1)  ‘Bet’ wane an agreement thet, dependent
                           a8 cbenee even though lccompanlad by non6 rkill,
                           one stands to vh or lore l omatblng of value. . . .
                           [Followed by lxctptione not applicable here].

        The lagal              la a nlng
                                      of %ot” involvae
                                                 not 0019 the ultimata vhnlng   of
        something      value  but
                               of    the initial    giving or agreement   to give
        something  of value.    See Odle v. State, 139 S.Y.2d 595, 591 (Tax.
        Grim. App. ,19hO, no vrix’rav’d    on other grouud6. 578 S.Y.Zd 411, 413
        n. 1 (Tu. Grim. App. 19795; Cllie v. Stete, 189 S.U. 1076, 1075 (Tax.
        Grim. App. 1916, no uric:). Pour,         in Texan, three basic   element6
        cumprire the offenra  of grmbliag:     COn6id6T6tims chance. and prize.

                   the “cenino nita” fomat that you deecrlba in your request
                   In
          letter, no charge vi11 btr made to any student for taking   part %n the
          “ceelno uite.’   In Monte Carlo Parties, Ltd. v. Webb, 322 S.E.2d 246,
          248 (Ga. 1984). thee?8       Suprme Court construed a Georgia gambling
          statute  that is similar   to tbe Texan ntatute  and concluded   that 6
           “Cenino Right” format lo which no guest is required    to pert vlth     any-
           thing of value to partic~peta   in gamer l&eke the conrideratioa    element
           of tbe offenre of gambling.     A Texas court applied l  imilar  reasoning
           dth    regard to a “lottery,”  a nubcategory of gambling Offeo6eS under
           section    67.03(s) of tha! T6X68 Penal Code, 6nd concluded        that an
            offense     occurred,                    in   prwt,     becaura            the          players        verc    required        to
            purch6ee    bingo cards in ‘order to p6rtleiprte.    See State v. Awets
            Poet Number SO, 541 S.W.:!il 481, C82 (Tax. Civ. Apr-      Dblh6     1976, oo
            vrit) .    Consequently , $16 believe  tbat    the lreential     element   of
            cweideretion     in the offense of gambling is tinning    from the “carino
            nite” format tbat you dewribe.



                                   A "ca&lno n!.te” fotwat in vblcb DO parson giver
                               or promieee to Sire anything of yalue in order to
                               earticioate     lmke tbe llemeet of consideration
                               ibat is’ leeent:~~l to the offmea of g6abliag under
                               eectiw     47.02 of tba Taxer Penal Code.




                                                                                        Attorney General                  of Texas




                                                                                                              _-
                                                                              p.   1gM
JACK IICBTWER
liret Aeeietent     Attorney     C~!r~eral


ItAm rntn
Executive     Aeeietent     Attornq   General

ROBERTGRAY
Special     Aeeietant     Attorney General

RICK GILPIN
Cluiman,  Opinion         Camnittar

Prepared     by Jennifer     Riggs
Aeeietant     Attorney     General




                                                p.   1666